                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DMSION
                                No. 5:18-CV-00421-D


EDITH R. JOYNER,                          )
By GEICO, Subrogee,                       )
                                          )
                           Plaintiff,     )
                                          )
                   v.                     )                  ORDER
                                          )
UNITED STATES OF AMERICA,                 )
                                          )
                           Defendant.     )


      · On July 25, 2018, Edith R. Joyner ("Joyner" or "plaintiff') filed this action pursuant to the

Federal Tort Claims Act ("FTCA"), 28 U.S.C. §§ 1346, 2671-2680. [D.E. 1-4]. On August 29,

2018, defendant removed the action [D.E. 1]. In her complaint, Joyner, by and through her subrogee,
                                                                          '

Geico, alleges that on or about July 28, 2015, Joyner took her vehicle into Pope Auto Skills Shop

("Auto Shop"), which is part of the Department of the Army and an agency of the United States

located on Fort Bragg, North Carolina. See [D.E. 1-4] ~ 4; [D.E. 2]. Vanessa Mikhaylyuk

("Mikhaylyuk") was a non-appropriated fund employee of the Auto Shop. [D.E. 2]. In the scope

of her duties at the Auto Shop, Mikhaylyuk attempted to drive Joyner's car onto the car lift, lost

control, and drove the car into the wall of the shop causing approximately $5,165.31 in damage to

Joyner's car. [D.E. 1-4], ~~ 5, 13.

       On July 25, 2018, Joyner filed suit in North Carolina state court against both Mikhaylyuk

and the Auto Shop for negligence and breach of contract of bailment. [D.E. 1-4] 1, 3. Breach of

contract of bailment is a tort under North Carolina law. See Crump v. McKay. 53 N.C. 32, 34

(1860); cf. Unus v. Kane, 565 F.3d 103, 117 (4thCir. 2009) (the substantivelawofeachstatewhere
the alleged tort took place establishes the cause of action for purposes of the FTCA). When the

United States removed the action to federal court, it filed a certification of scope of employment and

substituted itself as defendant for Mikhaylyuk and the Auto Shop [D.E. 2]. On September 4, 2018,

the United States moved to dismiss this action for lack of subject matter jurisdiction [D.E. 5] and

filed a memorandum in support [D.E. 6]. See Fed. R. Civ. P. 12(b)(l). The United States argues

that because Joyner and her subrogee Geico failed to exhaust the available administrative remedies

before filing the action in this court, the court lacks subject matter jurisdiction. Joyner and Geico

did not respond to the motion.

       A plaintiff bears the burden of proving that subject matter jurisdiction exists in federal court.

See McNutt v. Gen. Motors Acceptance Corp. of Ind., 298 U.S. 178, 189 (1936); Evans v. B.F.

Perkins Co .. a Div. ofStandex Int'l Corp., 166 F.3d 642, 647 (4th Cir. 1999); Adams v.      B~     697

F.2d 1213, 1219 (4th Cir. 1982). In resolving a Ru1e 12(b)(1) motion, the court "may consider

evidence outside the pleadings" to help determine whether it has jurisdiction over the case without

converting the motion into one for summary judgment. Richmond. Fredericksburg & Potomac R.R.

v. United States, 945 F.2d 765, 768 (4th Cir. 1991); see Evans, 166 F.3d at 647.

       The United States, as a sovereign, is immune from suit unless it consents to be sued. United

States v. Sherwood, 312 U.S. 584,586 (1941). TheFTCAwaves sovereign immunity, but contains
                                                                            '
certain specific limitations before the waiver becomes effective. See 28 U .S.C. §§ 1346(b), 1402(b),
                                                                            /



2401(b), 2671-2680. A waiver of sovereign immunity is "strictly construed, in terms of its scope,

in favor of the sovereign." Lane v.   Pen~   518 U.S. 187, 192 (1996); Welch v. United States, 409 ·

F.3d646,650--51 (4thCir.2005). UndertheFTCA,aplaintifffirstmustfileanadministrativeclaim

with the appropriate federal agency. See 28 U.S.C. § 2675(a); McNeil v. United States, 508 U.S.

106, 113 (1993); Henderson v. United States, 785 F.2d 121, 123 (4th Cir. 1986). Once a claimant


                                                  2
files the administrative claim, the claimant cannot sue until the agency denies the claim or six

months have elapsed. See 28 U.S.C. § 2675(a). The FTCA administrative-claim process is

jurisdictional and cannot be waived.    See,~'   Henderson, 785 F.2d at 123; K.ielwien v. United

States, 540 F.2d 676, 679 (4th Cir. 1976).

       Pursuant to 28 C.F.R. § 14.2(a), a claim is "presented" to an agency when that agency

receives an ~'executed Standard Form 95 or other written notification of an incident .... " 28 C.F.R.

§ 14.2(a);Ahmed v. United States, 30 F.3d 514,516 (4thCir. 1994). Neither JoynernorGeico filed

or presented any claim with a federal agency on an SF-95 form or any other written notification.

[D.E. 6-1]   ~   2. Accordingly, neither Joyner nor Geico exhausted the available administrative

remedies, and the court lacks subject matter jurisdiction. Moreover, the United States has not

waived its sovereign immunity and consented to be sued in this case. Without such a waiver of

sovereign immunity or consent to be sued, this court lacks subject matter jurisdiction over this

action. Thus, the court grants defendant's motion to dismiss for lack of subject matter jurisdiction.

See, e:g., Perkins v. United States, 55 F.3d 910, 917 (4th Cir. 1995).

       In sum, the court GRANTS defendant's motion to dismiss for lack of subject matter

jurisdiction [D.E. 5] and DISMISSES the complaint without prejudice.

       SO ORDERED. This .10_ day of October 2018.




                                                  3
